[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                     FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-11110                     October 24, 2007
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                   CLERK

                    D.C. Docket No. 02-02610-CV-2-SLB

GEORGE ADAMS,

                                                        Plaintiff-Appellant,

                                     versus

ALLSTATE INSURANCE COMPANY,

                                                        Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                              (October 24, 2007)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

     Plaintiff George Adams appeals following the district court's grant of

summary judgment in favor of Defendant Allstate Insurance Company.
      Adams argues: (1) that the district court erred in denying Adams's motion

to remand and in granting Allstate's motion to dismiss Defendant Brad Rankin; (2)

that the district court erred in denying Adams's two motions for leave to amend the

complaint; and (3) that the district court erred in granting Allstate summary

judgment.

      Having considered the briefs and the record, we find no abuse of discretion

in the denial of Adams's motions for leave to amend and no error in the other

rulings Adams complains of.

      AFFIRMED.




                                         2